 


110 HRES 876 EH: Waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules.
U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 876 
In the House of Representatives, U. S.,

December 19, 2007
 
RESOLUTION 
Waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules. 
 
 
That the requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported on or before the legislative day of December 19, 2007, providing for consideration or disposition of any of the following measures: 
(1)A bill relating to the Children's Health Insurance Program, or an amendment thereto. 
(2)A bill relating to Medicare, or an amendment thereto. 
(3)A bill relating to the alternative minimum tax, or an amendment thereto. 
(4)A joint resolution making further continuing appropriations for the fiscal year 2008, or an amendment thereto. 
(5)The bill (H.R. 2764) making appropriations for the Department of State, foreign operations, and related programs for the fiscal year ending September 30, 2008, and for other purposes, or an amendment thereto. 
 
Lorraine C. Miller,Clerk.
